Exhibit 10.2 - Employment Agreement for James J. Ennis EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is between Creative Management Group, Inc., a Delaware company (the “Company”) at 5601 Biscayne Blvd. 2nd. Floor, Miami Florida 33137, and James J. Ennis, an individual at 590 Madison Avenue, New York, NY 10022 (the “Employee”). WITNESSETH: WHEREAS, it is the desire of the Company to offer the Employee employment with the Company upon the terms and subject to the conditions set forth herein; and WHEREAS, it is the desire of the Employee to accept the Company’s offer of employment with the Company upon the terms and subject to the conditions set forth herein. NOW THEREFORE, in consideration of the premises and mutual covenants, conditions and agreements contained herein and for such other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, each intending to be legally bound hereby, agree as follows: 1.Employment.The Company hereby agrees to employ the Employee and the Employee hereby agrees to be employed by the Company upon the terms and subject to the conditions set forth herein for the period of employment as set forth in Section 2 hereof (the “Period of Employment”). 2.Term; Period of Employment. Subject to extension or termination as hereinafter provided, the Period of Employment hereunder shall be from January 1, 2008 the date hereof (the “Effective Date”), and through the second anniversary of the Effective Date. Thereafter, the Period of Employment may be extended for successive periods at the option of the Company upon delivery of written notice by the Company to the Employee, subject to acceptance by the Employee, not less than ninety (90) days prior to the expiration of the Period of Employment. The phrase “Period of Employment” as used herein shall, unless otherwise indicated: (a) specifically include any extensions permitted hereunder or provided herein, except as otherwise noted; and (b) be deemed to have terminated as of the date of any notice provided to the Employee or the Company, as applicable, pursuant to Section 9 hereof, notwithstanding the Company’s obligation to pay the Employee pursuant to Subsections 9(b) and 9(c) hereof. 3.Office and Duties.During the Period of Employment: (a)the Employee shall be employed as Chief Operating Officer to assist the Board of Directors of the Company (the “Board”) in the areas of Acquisitions, Finance, Budgets, Corporate Contracts, monitoring Company SEC Lawyers as mutually agreed and General Administration duties governing this area of expertise The Employee shall have the authority, duties and responsibilities reasonably prescribed by the Board in accordance with the Company Agreement, as the same may be adopted and amended from time to time. The Employee will serve on the Company Corporate Policy Committee (the “CPC”). 1 (b)the Employee’s office shall: (i)be located in New York, New York and/or at the Company’s offices in Miami Florida, in the United States, and/or (ii)be located in the United Kingdom as designated by the Board. The Employee shall report directly to the Chief Executive Officer and Chairman or a committee or representative thereof, as designated by the Board; and (c)the Employee shall devote substantially all of his time to the business and affairs of the Company except for vacations, illness or incapacity, as hereinafter set forth. In consideration of his employment hereunder, the Employee agrees that he shall not, directly or indirectly, individually or as a member of any partnership or joint venture, or as an officer, director, employee or agent of any other person, firm, corporation, business organization or other entity, engage in any trade or business activity or pursuit for his own account or for, or on behalf of, any other person, firm, corporation, business organization or other entity, irrespective of whether the same materially competes, conflicts or interferes with that of the Company or the performance of the Employee’s obligations hereunder. Notwithstanding the foregoing, nothing contained herein shall be construed to prevent Employee from: (i) investing in the stock of any corporation which does not compete with the Company, which is listed on a national securities exchange or traded in the over-the-counter market if the Employee does not and will not as a result of such investment own more than five percent (5%) of the stock of such corporation; or (ii) engaging in personal business ventures to which the Employee devotes time outside of the time required to be devoted to the business of the Company hereunder. The Employee represents and warrants that the Employee is not party to any agreement which provides for his employment with or the rendering of his services to any other individual or entity whatsoever. Further, the Employee represents and warrants that he is not party to any agreement which conflicts with or contradicts any provision hereof or otherwise restricts in any way: (i) his ability to perform his obligations hereunder; or (ii) his right to compete with a previous employer or such employer’s business. 4.Compensation. In exchange for the services rendered by the Employee pursuant hereto in any capacity during the Period of Employment, including services rendered to the Company or any affiliate, subsidiary or division thereof, the Employee shall be compensated as follows: (a)Salary.The Company shall pay the Employee compensation equal to two hundred thousand dollars ($200,000.00) per annum (the “Annual Salary”) at a rate of sixteen thousand six hundred sixty six dollars and sixty six cents ($16,666.66) per month (each monthly amount, as the same may be increased or decreased from time to time by virtue of the adjustments set forth herein below, shall be defined as the “Monthly Compensation”). Such salary shall be payable as follows: As of January 1, 2008, Employee will receive twelve thousand dollars ($12,000.00) per month as the “Monthly Compensation” up to the closing of the public offering (which the closing of public funding transaction is anticipated in the first quarter of 2008 and subject to SEC Rules, Regulations and approvals on a best efforts basis and not guaranteed by Company) and thereafter at closing of the public offering, 100% of Employee Compensation or sixteen thousand six hundred sixty six dollars and sixty six cents ($16,666,66) per month (each monthly amount, as the same may be increased or decreasedover the “Monthly Compensation”in accordance with the customary payroll practices of the Company. The Annual Salary of the Employee shall be increased or decreased on the anniversary of the Effective date as the Company board of compensation evaluates the performance of Employee. Thereafter, the Annual Salary shall be reviewed by the Board annually on each anniversary of the Effective Date. 2 (b)Bonus and Warrants Employee Plan. The Company may pay the Employee bonuses of up to 30% of Employee salary annually if, in the sole judgment of the Board of Directors, the earnings of the Company and the services of the Employee merit such bonuses. Said bonuses may be paid in cash, stock, warrants or options, at the discretion of the Company. The Company may also provide warrants in an Employee pool to Employee for stock in the Company, as determined by the Board of Directors and Company investment bankers. Employee will, upon signing this agreement, receive an additional 500,000 shares of stock in the company.Said shares shall carry a restriction against transfer for a period of not less than one year from date of issue.Employee accepts these 500,000 shares and will abide by all vesting regulations for all Senior Management as may be set or adoptedby the Board of Directors as well as all rules and regulations as may be imposed by the securities laws of the United States or other governmental authority. (c)Withholding and Employment Tax. Payment of all compensation hereunder shall be subject to customary withholding tax and other employment taxes as may be required with respect to compensation paid by an employer/corporation to an employee. 5.Business Expenses.Upon execution hereof the Company shall: (a) pay or reimburse the Employee for all reasonable travel or other expenses incurred by the Employee in connection with the performance of his duties under this Agreement, provided that the same are previously authorized by the Company, in accordance with such procedures as the Company may from time to time establish and as required to preserve any deductions for federal income taxation purposes to which the Company may be entitled; and (b) pay the Employee $200 per month as an automobile allowance and, in addition thereto, reimburse the Employee for all reasonable expenses related to maintenance of such an automobile including but not limited to, ordinary and necessary repairs, registration, insurance and fuel. 6.Vacation. The Employee shall be entitled to annual vacation in an amount substantially the same as currently being provided by the Company to similarly titled employees. 7.Death and Disability.
